Citation Nr: 1117071	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  01-05 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for chronic musculoskeletal low back pain with dorsal column stimulator implant, rated as 10 percent disabling prior to October 21, 2004.

2.  Entitlement to a higher initial disability rating for chronic musculoskeletal low back pain with dorsal column stimulator implant, rated as 20 percent disabling from October 21, 2004, through April 11, 2007.

3.  Entitlement to a higher initial disability rating for chronic musculoskeletal low back pain with dorsal column stimulator implant, currently rated as 40 percent disabling since April 12, 2007.

4.  Entitlement to an increased rating for schizo-affective disorder and major depressive disorder with psychotic features, currently rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the Florida Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including one such period from October 1980 to May 1981.

The lumbar spine disability claims came before the Board of Veterans' Appeals (Board) on appeal from July 2000 and February 2001 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed the previously assigned 10 percent rating for the Veteran's service-connected back disorder. 

In a February 2005 rating decision, the RO assigned a 20 percent rating for the Veteran's lumbar spine disability, effective from October 21, 2004.  Despite the grant of this increased evaluation, the Veteran was not awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  Thus, both increased rating claims remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).
Subsequently, in a September 2007 rating decision, the RO assigned a 40 percent rating for the Veteran's lumbar spine disability, effective from April 12, 2007.  The Veteran continued to appeal for a higher rating.  A.B., 6 Vet. App. at 35.

Throughout the appeal, the RO has also granted the Veteran two periods of convalescence (from September 4, 2007, to October 31, 2007, and from November 21, 2007, to December 31, 2007) as a result of surgical procedures to his service-connected lumbar spine disability.  He received a temporary total disability rating during these periods.

The mental disability claim on appeal arose from an October 2005 rating decision of the St. Petersburg, Florida, RO, which confirmed the previously assigned 20 percent rating for the Veteran's service-connected schizo-affective disorder and major depressive disorder with psychotic features. 

In August 2002, the Veteran presented testimony at a videoconference hearing at the St. Petersburg, Florida, RO, before a Board Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.  In a March 2006 letter, the Veteran was notified that this VLJ had retired from the Board.  The Veteran was provided the option of having another hearing with the undersigned VLJ.  The Veteran declined another hearing in an April 2006 statement.

In October 2003, September 2006, and August 2008, the Board remanded the lumbar spine disability claims for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.

Further, the claims file contains records from the Social Security Administration (SSA), which demonstrate that the Veteran is currently unemployed, in part, because of his service-connected lumbar spine disability.  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to service connection for sleep apnea has been raised by the record in a September 2008 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of: (1) entitlement to an increased rating for schizo-affective disorder and major depressive disorder with psychotic features, currently rated as 20 percent disabling; (2) entitlement to a TDIU; and, (3) entitlement to an increased rating for chronic musculoskeletal low back pain with dorsal column stimulator implant, currently rated as 40 percent disabling since April 12, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 21, 2004, the Veteran's lumbar spine disability was manifested by moderate limitation of motion.

2.  Prior to April 11, 2007, the Veteran's lumbar spine disability was not manifested by a severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

3.  Prior to April 11, 2007, the Veteran's lumbar spine disability was manifested by forward flexion ranging from 45 degrees to 60 degrees. 

4.  Prior to April 11, 2007, the Veteran's lumbar spine was not anklyosed.

5.  Prior to April 11, 2007, the Veteran's degenerative disc disease of the lumbar spine was not manifested by recurring attacks or by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

6.  Since September 23, 2002, the Veteran's lumbar spine disability has been additionally manifested by sciatica and radiculopathy into his lower extremities.

7.  The Veteran's lumbar spine disability is not productive of bowel, bladder, or erectile dysfunction.  


CONCLUSIONS OF LAW

1.  Prior to October 21, 2004, the criteria are met for an increased rating of 20 percent, but no higher, for the Veteran's chronic musculoskeletal low back pain with dorsal column stimulator implant.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (in effect prior to September 26, 2003), 5293 (in effect from September 23, 2002, through September 25, 2003), 5237, 5243 (effective September 26, 2003).

2.  Prior to April 11, 2007, the criteria for a disability rating greater than 20 percent for the Veteran's chronic musculoskeletal low back pain with dorsal column stimulator implant have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DCs 5289, 5292, 5293, 5295 (in effect prior to September 26, 2003), 5293 (in effect from September 23, 2002, through September 25, 2003), 5237, 5243 (effective September 26, 2003).

3.  Since September 23, 2002, the criteria are met for a separate 10 percent rating for incomplete paralysis of the sciatic nerve in the lower left extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2010).

4.  Since September 23, 2002, the criteria are met for a separate 10 percent rating for incomplete paralysis of the sciatic nerve in the lower right extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that in the Veteran expressed disagreement with the August 1999 rating decision that granted him service connection for his chronic musculoskeletal low back pain with dorsal column stimulator implant.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's increased rating claim for his lumbar spine disability was received in March 1998.  The Board observes that, during the course of this appeal, effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under DC 5293, intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The AMC addressed both sets of amendments in the February 2005 Supplemental Statement of the Case (SSOC).  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Former DC 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Under the former DC 5292 (in effect prior to September 26, 2003), slight limitation of motion of the lumbar spine was to be rated as 10 percent disabling.  A higher 20 percent rating required that the Veteran had moderate limitation of motion of the lumbar spine.  A maximum 40 percent evaluation required severe limitation of motion.  38 C.F.R. § 4.71a.

Former DC 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran has a diagnosis of degenerative disc disease of the lumbar spine from a December 2009 private treatment record.  Therefore, the rating criteria for IVDS also apply.  

Prior to September 23, 2002, under the former DC 5293, mild IVDS was to be rated 10 percent disabling.  A higher 20 percent evaluation required moderate IVDS with recurring attacks.  A 40 percent evaluation contemplated severe IVDS, characterized by recurrent attacks with intermittent relief.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a. 

For purposes of evaluations under revised DC 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  38 C.F.R. § 4.71a.

Under DC 5243, IVDS warrants a 10 percent rating when there is evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A higher 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Additionally, the Veteran has recently been rated under DC 5237, which refers to the General Rating Formula for Diseases and Injuries of the Spine.  Under this Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  38 C.F.R. § 4.71a.

A higher 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

Also, under these revisions, associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  The code section for IVDS is now 5243.  38 C.F.R. § 4.71a.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Further, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

The Veteran is currently in receipt of a 10 percent rating for his lumbar spine disability prior to October 21, 2004, and a 20 percent rating for his lumbar spine disability from October 21, 2004, to April 11, 2007.  38 C.F.R. § 4.71a.

The Board will begin by discussing the Veteran's 10 percent rating.  Applying the above criteria to the facts of this case, the Board finds that, prior to October 21, 2004, the Veteran is entitled to a higher rating of 20 percent for his lumbar spine disability.  38 C.F.R. § 4.71a.

Under the former DC 5292, the Veteran is entitled to a higher rating of 20 percent because the evidence establishes that his lumbar spine had moderate limitation of motion prior to October 21, 2004, particularly when pain and the DeLuca factors are considered.  See DeLuca, 8 Vet. App. at 206.  At his November 2000 VA examination, the Veteran's lumbar spine disability was manifested by forward flexion limited to 45 degrees (normal is 90 degrees).  At this examination, the Veteran refused any attempt to determine the remaining ranges of motion of his lumbar spine due to his pain.  At his April 2002 VA examination, the Veteran's lumbar spine disability was manifested by flexion limited to 55 degrees (normal is 90 degrees), extension limited to 15 degrees (normal is 30 degrees), left and right lateral rotation limited to 20 degrees (normal is 30 degrees), and left and right lateral flexion limited to 45 degrees (normal is 30 degrees).  His combined range of motion of the lumbar spine was 170 degrees (normal is 240 degrees).  Additionally, a September 2002 private treatment record determined that the Veteran's ranges of motion in his lumbar spine were "markedly restricted in all directions."  The September 2002 private physician did not provide specific measurements for the Veteran's ranges of motion.  Further, VA and private treatment records during this period document the Veteran's recurring complaints of consistent pain in his lumbar spine.  Thus, prior to October 21, 2004, the Board finds that the Veteran had moderate limitation of motion of the lumbar spine - the requirements for the next higher rating of 20 percent under the former DC 5292.  38 C.F.R. § 4.71a.

The Veteran has asserted his symptoms have remained very frequent and nearly constant.  His testimony is credible, particularly inasmuch as it is substantiated by the VA and private physicians' comments.  Moreover, the Veteran is uniquely suited to describe the severity, frequency, and duration of his symptoms.  See 38 C.F.R. § 3.159 (2010).

Resolving all reasonable doubt in his favor, the Veteran's claim for an increased rating for his lumbar spine disability must be granted, to the extent his rating is being increased to 20 percent under DC 5292, effective prior to October 21, 2004.  38 C.F.R. § 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board will now discuss the Veteran's 20 percent rating, which is now in effect for the entire period prior to April 11, 2007.  38 C.F.R. § 4.71a.

Applying the above criteria to the facts of this case, the Board finds that, prior to April 11, 2007, the Veteran is not entitled to a rating higher than 20 percent for his lumbar spine disability.  38 C.F.R. § 4.71a.

Under the former DC 5292, the Veteran is not entitled to a higher rating because he did not have severe limitation of motion of his lumbar spine prior to April 11, 2007.  Specifically, at the November 2000, April 2002, and October 2004 VA examinations, the Veteran's forward flexion of his lumbar spine ranged from 45 degrees to 60 degrees (normal is 90 degrees), his extension ranged from 0 degrees to 15 degrees (normal is 30 degrees), his left and right lateral rotation ranged from 20 degrees to 50 degrees (normal is 30 degrees), and his left and right lateral flexion ranged from 25 degrees to 45 degrees (normal is 30 degrees).  His combined range of motion of the lumbar spine was 170 degrees (normal is 240 degrees).  Although the evidence of record does establish that the Veteran has limitation of motion in his lumbar spine, the evidence of record does not establish that his limitation of motion is severe.  Many of the Veteran's ranges of motion were only slightly below normal, and some of the Veteran's ranges of motions were actually above normal at his VA compensation examinations.  The Veteran's private and VA treatment records do not provide contrary results.  Therefore, the Board finds that the Veteran's lumbar spine motion was, at most, moderately limited prior to April 11, 2007.  38 C.F.R. § 4.71a, DC 5292. 

Additionally, at the November 2000, April 2002, and October 2004 VA examinations, the Veteran did not have a severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion - the requirements for the next higher rating of 40 percent under the former DC 5295.  At these examinations, the Veteran's gait was normal.  His forward flexion of the lumbar spine ranged from 45 degrees to 60 degrees (normal is 90 degrees), his left and right lateral rotation ranged from 20 degrees to 50 degrees (normal is 30 degrees), and his left and right lateral flexion ranged from 25 degrees to 45 degrees (normal is 30 degrees).  These measurements do not show marked limitation of forward bending or loss of lateral motion.  The X-rays of the Veteran's lumbar spine taken during this period did not document any joint abnormalities.  The Veteran's private and VA treatment records do not provide contrary results.  Therefore, the Veteran is not entitled to a higher rating under the former DC 5295.  38 C.F.R. § 4.71a.
Further, the Veteran did not have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - the requirements for the next higher rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, at the November 2000, April 2002, and October 2004 VA examinations, the Veteran's forward flexion ranged from 45 degrees to 60 degrees.  At these examinations, the Veteran had ranges of motion (albeit, limited) in his lumbar spine.  Therefore, the Veteran's lumbar spine is not ankylosed.  The Veteran's private and VA treatment records do not provide contrary results.  Therefore, the Veteran is not entitled to a higher rating under DCs 5237 and 5243.  38 C.F.R. § 4.71a.

The Veteran does have a diagnosis of degenerative disc disease of the lumbar spine.  However, there is no objective evidence showing that such disability has resulted in recurring attacks or incapacitating episodes.  At his November 2000, April 2002, and October 2004 VA examinations, the Veteran denied experiencing flare-ups or incapacitation.  The Veteran's private and VA treatment records do not provide contrary results.  Thus, the Veteran is not entitled to a higher rating under the former DC 5293 or the revised DC 5243.  38 C.F.R. § 4.71a.

Furthermore, under the former DCs 5286 and 5289, the Veteran is not entitled to a higher rating since the medical evidence of record establishes that the Veteran has range of motion (albeit, limited) in his lumbar spine.  Therefore, the Veteran's lumbar spine is not ankylosed - the requirements for a higher rating under DCs 5286 and 5289.  38 C.F.R. § 4.71a.

In regards to DeLuca, the Veteran does not have sufficient limitation of motion in his back, even when considering his pain, to warrant a higher rating of 40 percent under the former or current regulations.  See DeLuca, 8 Vet. App. at 206.  

Finally, the evidence of record does not establish that the Veteran currently has bowel, bladder, or erectile dysfunction as a result of his lumbar spine disability.  Therefore, the Board finds that the Veteran is not entitled to separate ratings for any additional manifestations of his lumbar spine disability.  The Board recognizes that the Veteran has radiculopathy manifestations from his lumbar spine disability; however, these will be discussed in a separate section below.
  
Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher 40 percent rating were diagnosed or objectively noted during the period on appeal.  The VA and private treatment notes of record similarly do not provide objective support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 20 percent for the Veteran's lumbar spine disability, prior to April 11, 2007, under 38 C.F.R. § 4.71a.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 20 percent evaluation.  For all of these reasons, the Veteran's appeal must be denied.

Separate Disability Ratings for the Lower Extremities

The medical evidence of record, combined with the Veteran's lay statements, establishes that his lumbar spine disability is productive of bilateral sciatic neuropathy in the lower extremities.  As discussed above, the rating criteria effective September 23, 2002, provides that IVDS is rated either based on the criteria set forth in DC 5243 (formerly DC 5293), or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Here, because the Veteran's lumbar spine disability is not being evaluated under the former DC 5293 for IVDS, VA may now separately rate the discrete neurologic manifestations of his lumbar spine disability.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8520.  

Applying these criteria to the facts of this case, the Board finds that the Veteran has mild incomplete paralysis of the right and left sciatic nerve, which warrants a separate 10 percent rating for each lower extremity.  The VA examinations and the VA and private treatment records demonstrate that the Veteran has been repeatedly diagnosed with radiculopathy in his lower extremities.  Additionally, throughout his appeal, the Veteran has consistently reported numbness and tingling in his bilateral lower extremities.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the evidence warrants a separate 10 percent rating for each lower extremity under DC 8520 for mild incomplete paralysis of the sciatic nerve, effective September 23, 2002 (the effective date of the new regulations).  38 C.F.R. § 4.124a.

However, the Veteran is not entitled to a higher 20 percent rating for each extremity under DC 8520 since the evidence of record does not establish that his incomplete paralysis of the sciatic nerve is moderate in each lower extremity.  Specifically, the November 2000 VA examiner determined that the Veteran's sensations were intact throughout both of his lower extremities.  In November 2001, the Veteran's private physician characterized the Veteran's radiculopathy as mild.  Additionally, at the April 2002 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that his lower extremity sensory loss was mild.  At the October 2004 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that the Veteran had "feeling to light sensation" over his bilateral feet.  Therefore, the Board finds that the evidence of record establishes that the Veteran's incomplete paralysis of the sciatic nerve is best rated as mild in each lower extremity.  38 C.F.R. § 4.124, DC 8520.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a rating higher than 10 percent in each lower extremity were diagnosed or objectively.  The VA and private treatment notes of record similarly do not provide objective support for higher ratings. 

Therefore, the Board is granting service connection for the Veteran's incomplete paralysis of the sciatic nerve in his lower extremities, and finds that these disabilities are best rated as mild in each lower extremity.  38 C.F.R. § 4.124, DC 8520.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in June 2004, October 2006, March 2007, December 2009, and January 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The October 2006 and March 2007 letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's duty-to-assist letters were not provided before the initial RO adjudication of his claims.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided these notices, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained, including his disability benefits records from the SSA.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Prior to October 21, 2004, a higher 20 percent rating is granted for the Veteran's chronic musculoskeletal low back pain with dorsal column stimulator implant, subject to the laws and regulations governing the payment of VA compensation.

Prior to April 11, 2007, the claim for a disability rating higher than 20 percent for the Veteran's chronic musculoskeletal low back pain with dorsal column stimulator implant is denied.

Since September 23, 2002, a separate disability rating of 10 percent for the mild paralysis of the sciatic nerve of the left lower extremity is granted, subject to the law and regulations governing payment of monetary benefits. 

Since September 23, 2002, a separate disability rating of 10 percent for the mild paralysis of the sciatic nerve of the right lower extremity is granted, subject to the law and regulations governing payment of monetary benefits. 
REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, the Board has determined that the Veteran filed a timely Notice of Disagreement (NOD) in August 2006 in response to the October 2005 rating decision that denied his claim for an increased rating for his service-connected schizo-affective disorder and major depressive disorder with psychotic features.  Thus, the RO must now respond to the Veteran's August 2006 NOD with a Statement of the Case (SOC) addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, the Veteran has not been provided proper duty-to-assist notice for his TDIU claim.  The Veteran must be provided with this notice. 

Third, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, are dated from November 2009.  All pertinent records since this date should be obtained and added to the claims file.

Fourth, the Veteran's last VA examination to assess the current severity of his service-connected lumbar spine disability was in April 2007.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is almost four years old.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected lumbar spine disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to an increased rating for schizo-affective disorder and major depressive disorder with psychotic features, currently rated as 20 percent disabling.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.

3.  Ask the Veteran whether he has recently been treated by any private providers for his service-connected disabilities, and obtain a list of those providers.  Obtain any available records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain any recent pertinent VA treatment records since November 2009 from the VAMC in Gainesville, Florida, that have not previously been obtained, and associate them with the claims file.  Do not associate duplicate copies.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected lumbar spine disability.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5237 and 5243.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.
  
The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

6.  Afford the Veteran an appropriate VA examination so as to provide an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of: (1) radiculopathy of the left lower extremity; (2) radiculopathy of the right lower extremity; (3) chronic musculoskeletal low back pain with dorsal column stimulator implant; (4) schizo-affective disorder and major depressive disorder with psychotic features; (5) status-post right inguinal hernia repair with right ilio-inguinal nerve entrapment; and, (6) right hydrocele, status-post hydrocelectomy and right orchiectomy.

The opinion should address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non- service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests should be conducted.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to a TDIU; and, (2) entitlement to an increased rating for chronic musculoskeletal low back pain with dorsal column stimulator implant, currently rated as 40 percent disabling since April 12, 2007.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


